Citation Nr: 1111927	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to March 1971.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In an October 2009 decision, the Board remanded the above issues to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  During the processing of that remand, VA granted service connection for a low back disability, fully satisfying the appeal with regard to that issue.  The remaining appellate issues have now been returned to the Board for further consideration.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed residual cervical sprain was first manifested during active duty service.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has alleged that he injured his neck in the same explosion which caused his shrapnel wound, low back disability, hearing loss, tinnitus, and PTSD.  The fact of the explosion is well established.

Service treatment records do not demonstrate any complaints of or treatment for cervical spine or neck problems at any point.  He did report low back pain at separation.

Post service medical records contain no clear reference to complaints of neck problems until 2007, when the Veteran reported to VA doctors that he had general low back and neck pain.  However, Dr. CMC, a private chiropractor stated in a June 2006 letter that he and his associate, Dr. JF, had been treating the Veteran since the 1970's for "chronic spinal problems."  It is unknown if this included the neck; further records could not be obtained.  Dr. JF was deceased, and Dr. CMC had relocated.

A VA examination was conducted in March 2010; the examiner was able to subsequently review the claims file and offered an addendum to his opinion in September 2010.  The Veteran reported that ever since the explosion in service, he had experienced low back and neck pain; the low back was the more troublesome.  He experienced some numbness of his right arm, and used a neck support when sleeping.  He reported subjective difficulty with some movements of his head.  Pain was 2 to 4/10 on a daily basis.  Physical examination revealed spasm of the paracervical muscles; range of motion was full and complete in all planes, without objective findings of pain.  The Veteran subjectively reported pain and stiffness with rotation.  X-rays were normal.  Residual cervical sprain was diagnosed.  In March 2010, the examiner opined that it was "conceivable" that the reported explosion caused the cervical spine problems.  In addenda, the examiner noted a report of in-service low back pain, and opined that based on this documentation, the low back condition was related to service.  He stated that there was no such documentation of neck or cervical spine problems.

The Veteran has repeatedly alleged that he has continually experienced some degree of neck problems since the in-service explosion.  Although treatment records during and after service fail to corroborate these allegations, they also do not contradict the statements.  The Veteran is competent to report and describe the pain he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is no basis on which to question his credibility in so reporting; his other allegations have in fact been generally supported by the record and medical findings, bolstering his credibility.

The Veteran sustained a neck injury of some degree in service, and has experienced pain and some functional limitations since.  The VA examiner has opined that a link between the current disability and service is possible, and appears to have conceded such as likely when presented with what he considered definitive evidence of the in-service complaints.  

Based on competent and credible evidence of continuity of symptomatology, as well as a supportive VA medical opinion, the preponderance of the evidence must be found to support the claim.  There is no doubt to be resolved.  Service connection for a neck disorder is warranted.  


ORDER

Service connection for a neck disorder is granted.


REMAND

In October 2009, the question of service connection for hypertension was remanded for a VA examination and a medical opinion regarding any nexus to service connected diabetes mellitus, type II.  Such examination was performed in August 2010, and a medical opinion was offered in an addendum dated in September 2010.

Unfortunately, the examination is not adequate for adjudication purposes and further remand is required.

First, the examiner did not respond to all of the Board's inquiries.  An opinion was requested as to whether it was at least as likely as not that hypertension was "caused or aggravated by" diabetes.  The VA opinion does not address the possibility of aggravation.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Second, the basis for opinion offered by the examiner, that there was no evidence of proteinuria, is contradicted by VA medical records, which note proteinuria among the diagnosed conditions the Veteran is treated for.  This contradiction alone renders the opinion inadequate. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether it is at least as likely as not that currently diagnosed hypertension was caused or aggravated by service connected diabetes mellitus, type II.  Aggravation means worsened beyond the natural progression of the disease.  The examiner should specifically address the presence or absence of proteinuria, and explain the apparent contradiction in the September 2010 addendum and VA treatment records.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


